MEMORANDUM **
Artemio Humberto Merida Lopez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ decision dismissing his appeal of an immigration judge’s order denying his application for special rule cancellation under the Nicaraguan Adjustment and Central American Relief Act of 1997. We dismiss the petition for review.
The agency concluded that petitioner was ineligible to apply for special rule cancellation. See Illegal Immigration Reform and Immigrant Responsibility Act of 1996, § 309(c)(5)(C)(i), Pub.L. No. 104-208, 110 Stat. 3009 (1996), as amended by the Nicaraguan Adjustment and Central American Relief Act of 1997, § 203(2)(b), Pub.L. 105-100, 111 Stat. 2160 (1997) (found at 8 U.S.C. § 1101 note). We lack jurisdiction to consider this determination. See id. at § 309(c)(5)(C)(ii) (“A determination by the Attorney General as to whether an alien satisfies the requirements of clause (i) is final and shall not be subject to review by any court.”).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.